Order entered November 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00634-CV

                 IN THE INTEREST OF V.W. JR., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 90770

                                     ORDER

      Before us is the Texas Department of Family and Protective Services’s

motion for extension of time to file its appellee’s brief. Because these types of

appeals must be handled expeditiously, the Department’s motion is GRANTED

IN PART. See TEX. R. JUD. ADMIN. 6.2(a) (appeal of child protection case should,

so far as reasonably possible, be disposed of within 180 days of the date the notice

of appeal is filed). The Department’s brief is now due to be filed on or before

November 23, 2022.


                                             /s/   AMANDA L. REICHEK
                                                   PRESIDING JUSTICE